Citation Nr: 1035429	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  09-29 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for headaches. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1950 to November 1953.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions dated in July 2008 and December 2008 
which determined that new and material evidence had not been 
received to reopen the claim for service connection for 
headaches. 

The Veteran presented testimony at a video hearing before the 
undersigned Acting Veterans Law Judge in August 2010.  A 
transcript of the hearing is associated with the Veteran's claims 
folder. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for headaches on a 
de novo basis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action on his part is required.


FINDINGS OF FACT

1.  An unappealed June 2006 Board decision denied entitlement to 
service connection for headaches. 

2.  The evidence added to the record since the June 2006 Board 
decision includes evidence that is neither cumulative to, nor 
redundant of, the evidence previously of record and, by itself or 
in connection with the evidence previously assembled, relates to 
an unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim of 
service connection for headaches.    
CONCLUSION OF LAW

New and material evidence has been received, and the claim of 
service connection for headaches is reopened.  38 U.S.C.A. 
§§ 5108, 7104, 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim and 
of the relative duties of the VA and the claimant for procuring 
that evidence. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Regarding the application to reopen the claim of service 
connection for headaches, in view of the Board's favorable 
decision to reopen the claim, further discussion of VCAA is not 
required at this time.  

Legal Criteria

In order to establish service connection, the facts, as shown by 
evidence, must demonstrate that a disease or injury resulting in 
current disability was incurred during service or, if pre-
existing active service, was aggravated therein.  38 U.S.C.A. 
§ 1110.

Service connection may also be granted for a disability initially 
diagnosed after service when all of the evidence shows it to have 
been incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  

The governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not perfected become final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  As a general rule, decisions of the 
Board are final if unappealed.  38 U.S.C.A. §§ 511(a), 7103, 
7104(a); 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must 
reopen a finally disallowed claim when new and material evidence 
is presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Fortuck v. Principi, 17 Vet. App. 
173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  
The Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court of 
Appeals for Veterans Claims (Court) stated that "a Veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against the 
claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Analysis

In a September 2002 rating decision, the RO denied the claim of 
service connection for headaches on the basis that there was no 
evidence of headaches in service, evidence of a current headache 
disorder, or evidence that medically relates current headaches to 
disease or injury in service.  

The Veteran was notified of this decision and he filed an appeal.  
Ultimately, a June 2006 Board decision denied entitlement to 
service connection for headaches on the basis that the evidence 
did not show that the Veteran was treated for headaches in 
service or for many years after and there was no evidence that 
current headaches were due to any event or incident in service.  
The Veteran was notified of the Board decision and this decision 
became final.  38 U.S.C.A. §§ 511(a), 7103, 7104(a); 38 C.F.R. § 
20.1100.  

The evidence of record at the time of the June 2006 Board 
decision consisted of the Veteran's service treatment records, 
the Veteran's lay statements, treatment records from J.F.K. dated 
from 1997 to 2002, and a response from the VA facility in 
Philadelphia which indicated that there were no VA treatment 
records found for the time period of 1953 to 2005.  

In order to reopen this claim, new and material evidence must be 
submitted.  38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.  In April 
2008, the Veteran petitioned to reopen.  

The Board finds the evidence submitted since the June 2006 Board 
decision to be new and material.  The newly submitted evidence 
indicates that the Veteran had headache symptoms since service.  
A July 2008 private medical record from Dr. N.L., a neurosurgeon, 
notes that the Veteran reported having chronic headaches for the 
past 50 years.  An October 2001 private medical record from Dr. 
G. indicates that the Veteran reported having headaches since 
1953.  Treatment records from Dr. G., dated in May 2002, October 
2005, and March 2006, show diagnoses of chronic headaches, 
migraine headaches, and tension headaches.  Also of record are 
lay statements from the Veteran's sister and spouse in which they 
stated that the Veteran had headaches in 1951 and since that 
time.  See the June 2008 lay statements.   

This evidence is new because it had not been previously submitted 
to agency decisionmakers, and is neither cumulative nor 
redundant.  At the time of the June 2006 Board decision, there 
was no evidence of a diagnosis of chronic headaches.    

This evidence is material because it addresses an unestablished 
fact concerning whether the Veteran's headaches are related to 
his military service.  The newly submitted evidence shows a 
possible association to service in that the Veteran reported 
having headaches symptoms in service and since service.  When 
determining whether the claim should be reopened, the credibility 
of the newly submitted evidence is to be presumed.  Fortuck, 
supra; Justus, supra.

This evidence raises a reasonable possibility of substantiating 
the claim because this evidence may establish a continuity of 
symptoms since service.  Thus, this evidence is new and material.  

In conclusion, the Board finds that the evidence received since 
the June 2006 Board decision is new and material, and the claim 
of service connection for headaches is reopened.  


ORDER

The appeal to reopen a claim of service connection for headaches 
is granted.  


REMAND

With respect to the reopened claim, the Board finds that a 
medical examination is necessary to clarify whether the Veteran's 
headache disorder was incurred in service or is medically related 
to service.  

The duty to assist includes providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A(d).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
in initial service connection claims, VA must provide a VA 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, or 
disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a disability 
may be associated with the veteran's service; and (4) 
insufficient competent medical evidence on file for VA to make a 
decision on the claim.  

In the present case, the Veteran reported having headaches in 
service and since service.  The Veteran is competent to report 
observable symptoms and a continuity of symptomatology.  Duenas 
v. Principi, 18 Vet. App. 512 (2004); Charles v. Principi, 16 
Vet. App. 370 (2002).  The Court has held that credible evidence 
of continuity of symptomatology such as pain or other symptoms 
capable of lay observation is enough to satisfy the "low 
threshold" requirement that a disability "may be associated" with 
service.  See McLendon, supra.  

Thus, the Board finds that an examination is needed to obtain a 
competent opinion as to whether the Veteran's currently has a 
headache disorder that was incurred in service or is medically 
related to service.  

Prior to the examination, the RO/AMC should also contact the 
Veteran by letter and request that he provide sufficient 
information, and if necessary authorization, to enable the RO/AMC 
to obtain any outstanding, pertinent treatment records showing 
treatment of headaches.   

 (Please note, this appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate 
steps to contact the Veteran and ask him to 
identify all outstanding medical treatment 
for headaches.  The letter should request 
sufficient information to identify the 
health care providers, and if necessary, 
signed authorization, to enable VA to 
obtain any additional evidence.  If the 
Veteran adequately identifies the health 
care providers and provides the completed 
authorizations, request legible copies of 
all pertinent clinical records that have 
not been previously obtained, and 
incorporate them into the Veteran's claims 
file.  The letter should invite the Veteran 
to submit any pertinent medical evidence in 
support of his claims to VA including any 
evidence of in-service treatment for his 
claimed disability.  All attempts to 
procure records should be documented in the 
file.  If the RO/AMC cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the file.  
The Veteran and his representative are to 
be notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  Schedule the Veteran for a VA 
examination to determine the etiology and 
date of onset of any current headache 
disability.  The Veteran's VA claims folder 
must be made available to the examiner for 
review in connection with the examination.  

The examiner should provide an opinion as 
to whether it is at least as likely as not 
that the Veteran's headache disability 
first manifested in service and/or is due 
to or related to active service.   

The examiner must acknowledge and discuss 
the lay statements received in June 2008 
and the Veteran's contentions that he has 
had headaches since service.  All findings 
and conclusions should be set forth in a 
legible report.  If the examiner opines 
that the question cannot be resolved 
without resorting to speculation, then a 
detailed medical explanation as to why this 
is so (why is the causation unknowable?), 
must be provided.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

4.  Following completion of all indicated 
development, the RO/AMC should readjudicate 
the issue of entitlement to service 
connection for headaches in light of all 
the evidence of record.  If any benefits 
remaining on appeal are denied, a 
Supplemental Statement of the Case should 
be furnished to the Veteran and his 
representative.  They should be afforded a 
reasonable opportunity for response.  
Thereafter, if indicated, the case should 
be returned to the Board for the purpose of 
appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


